United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF JUSTICE, DRUG
ENFORCEMENT ADMINISTRATION,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1779
Issued: February 7, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 16, 2017 appellant filed a timely appeal from a July 10, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.2
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
traumatic head and neck injuries on November 22, 2016 in the performance of duty.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence accompanying her request for appeal. The Board’s jurisdiction is limited to
the evidence that was before OWCP at the time it issued the final decision. Thus, the Board is precluded from
reviewing this evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On December 15, 2016 appellant, then a 47-year-old special agent, filed a traumatic
injury claim (Form CA-1) alleging that, while conducting surveillance activities in an automobile
on November 22, 2016, she sustained “whiplash” head and neck injuries.
In a January 5, 2017 letter, OWCP requested that appellant submit additional medical and
factual evidence in support of her traumatic injury claim. It requested that she submit a detailed
description of the alleged November 22, 2016 incident and a narrative medical report from her
attending physician explaining causal relationship between the alleged employment incident and
the claimed head and neck injuries. OWCP afforded her 30 days to submit such evidence.
Appellant did not respond within the time allotted.
By decision dated February 10, 2017, OWCP accepted that the November 22, 2016
employment incident occurred as alleged, but denied the claim because appellant had not
provided medical evidence which diagnosed an injury causally related to that incident.
On March 1, 2017 appellant requested a review of the written record by a representative
of OWCP’s Branch of Hearings and Review. She provided a February 23, 2017 letter in which
she contended that enclosed medical evidence was sufficient to establish her claim.
Appellant submitted November 22, 2016 hospital emergency room records including
laboratory blood test results; discharge instructions for a motor vehicle accident, neck strain and
closed head injury; a discharge summary which noted appellant’s examination by a physician
assistant; and financial documents. Dr. Mohamad Saghir, a Board-certified radiologist, noted
appellant’s account of a motor vehicle accident earlier that day. He reviewed November 22,
2016 computerized tomography (CT) scans of appellant’s brain, cervical spine, thoracic spine,
lumbar spine, abdomen, and pelvis. Dr. Saghir opined that all images were negative for fracture
or other abnormalities.
Appellant also provided a March 3, 2017 duty status report (Form CA-17) with an
illegible signature, which limited appellant to “sitting work only.”
By decision dated July 10, 2017, the hearing representative affirmed with modification
OWCP’s February 10, 2017 decision, finding that the evidence of record was insufficient to
establish the claimed November 22, 2016 employment incident occurred as alleged. He noted
that there was no history as to how the alleged motor vehicle accident occurred, including where
and how hard appellant’s vehicle was struck. The hearing representative further found that the
medical evidence of record did not contain a firm diagnosis causally related to the alleged
November 22, 2016 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
3

Supra note 1.

2

United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components that must be considered conjunctively. First, the
employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident that is alleged to have occurred.6 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
An employee’s statement that an injury occurred at a given time, place, and in a given
manner is of great probative value and will stand unless refuted by strong or persuasive
evidence.8 Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s
statement, however, must be consistent with the surrounding facts and circumstances and
subsequent course of action. An employee has not met his or her burden in establishing the
occurrence of an injury when there are such inconsistencies in the evidence so as to cast serious
doubt upon the validity of the claim. Circumstances such as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury, and failure to obtain medical treatment may, if otherwise unexplained, cast doubt on an
employee’s statement in determining whether a prima facie case has been established.9
ANALYSIS
Appellant alleged head and neck injuries on November 22, 2016 while conducting
surveillance activities in a motor vehicle. Although she provided November 22, 2016 emergency
room records which mentioned a motor vehicle accident, appellant did not submit a description
of the alleged incident, or explain when and where it occurred. Appellant did not provide an
accident report, supervisory statement, or other factual evidence to corroborate her involvement
in a motor vehicle accident while in the performance of duty on November 22, 2016.
OWCP indicated in its February 10, 2017 decision that appellant had established fact of
injury, but did not specify which factual evidence of record corroborated her allegations. On
4

Joe D. Cameron, 41 ECAB 153 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

6

Gary J. Watling, 52 ECAB 278 (2001).

7

Deborah L. Beatty, 54 ECAB 340 (2003).

8

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

9

Betty J. Smith, 54 ECAB 174 (2002).

3

July 10, 2017 an OWCP hearing representative modified the February 10, 2017 decision to find
that the evidence of record failed to establish the incident component of fact of injury. He
explained that the factual evidence of record did not establish the time, place, or the manner of
the claimed motor vehicle accident. Additionally, the medical evidence of record did not contain
a clear diagnosis of an injury related to the alleged November 22, 2016 motor vehicle accident.
OWCP notified appellant of the additional evidence needed to establish her claim,
including her detailed factual description of the alleged November 22, 2016 incident and any
other factual evidence corroborating its occurrence. As appellant did not submit such evidence,
OWCP properly denied the claim as she failed to meet her burden of proof to establish fact of
injury.10
On appeal, appellant contends that OWCP should accept that she sustained the claimed
injuries when conducting surveillance activities in a motor vehicle. As noted above, appellant
has not submitted factual evidence to establish that the claimed November 22, 2016 incident
occurred at the time, place, and in the manner alleged.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained traumatic head and neck injuries on November 22, 2016 in the performance of duty.

10

Consequently, it is not necessary to address the medical evidence with respect to causal relationship. Alvin V.
Gadd, 57 ECAB 172 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the July 10, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 7, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

